Citation Nr: 0005103	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  96-39 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the veteran's claim of entitlement to service 
connection for a liver condition, claimed as due to exposure 
to ionizing radiation, is well grounded.

2.  Whether the veteran's claim of entitlement to service 
connection for a stomach condition, claimed as due to 
exposure to ionizing radiation, is well grounded.

3.  Whether the veteran's claim of entitlement to service 
connection for a condition of the pancreas, claimed as due to 
exposure to ionizing radiation, is well grounded.

4.  Whether the veteran's claim of entitlement to service 
connection for a gallbladder condition, claimed as due to 
exposure to ionizing radiation, is well grounded.

5.  Whether the veteran's claim of entitlement to service 
connection for a lungs condition, claimed as due to exposure 
to ionizing radiation, is well grounded.

6.  Whether the veteran's claim of entitlement to service 
connection for a heart condition with hypertension, claimed 
as due to exposure to ionizing radiation, is well grounded.

7.  Whether the veteran's claim of entitlement to service 
connection for hearing loss in the left ear, claimed as a 
condition of the left ear drum, is well-grounded.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
October 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied as not well grounded the veteran's claims of 
entitlement to service connection for conditions of the 
liver, stomach, pancreas, gallbladder, lungs, and heart (with 
hypertension), all claimed as due to exposure to ionizing 
radiation.  The RO also denied as not well grounded a claim 
of entitlement to service connection for a left ear 
condition.

In a statement submitted in July 1996, the veteran requested 
a personal hearing before a hearing officer at the RO.  In 
October 1996, he withdrew this request.


FINDINGS OF FACT

1.  The veteran served aboard the USS Saidor during Operation 
Crossroads from July 1, 1946 through January 28, 1947, and 
was exposed to a dose of ionizing radiation calculated as 
0.100 rem.

2.  There is no competent medical evidence of current 
diagnoses related to the claimed conditions of the lungs, 
liver, and gallbladder, and no competent medical evidence of 
nexus between these claimed disabilities and exposure to 
ionizing radiation in service.

3.  There is no competent medical evidence of record of a 
nexus between the veteran's in-service exposure to ionizing 
radiation and his coronary artery disease, hypertension, 
peptic ulcer disease, and pancreatitis, claimed as a heart 
condition with hypertension, a stomach condition, and a 
pancreatic condition.

4.  There is no competent medical evidence of a current left 
ear hearing loss disability and no competent medical evidence 
of a nexus between this claimed disability and service.


CONCLUSIONS OF LAW

1.  Coronary artery disease, hypertension, peptic ulcer 
disease, and pancreatitis are not recognized by VA as being 
presumptively related to exposure to ionizing radiation.  
38 C.F.R. § 3.309 (1999).

2.  The veteran's claims of entitlement to service connection 
for conditions of the liver, stomach, gallbladder, lungs, 
heart (with hypertension), and pancreas, claimed as due to 
exposure to ionizing radiation, are not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for hearing loss of the left ear, claimed as a condition of 
the left eardrum, is not well grounded.  38 U.S.C.A. § 
5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to service connection for 
conditions of the liver, stomach, pancreas, gallbladder, 
heart (with hypertension), and lungs.  He essentially 
contends that each of these conditions is the result of 
exposure to radiation he allegedly experienced while serving 
aboard the USS Saidor during Operation Crossroads in 1946.  
He is also seeking entitlement to service connection for 
hearing loss of the left ear.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claims and render a decision.

Preliminary Matter

The Board notes that some of the veteran's service medical 
records appear to be missing.  The record reflects that 
throughout 1948 and 1949, the RO made several attempts to 
locate the veteran's complete service medical records, which 
included at least three requests made to the Bureau of 
Medicine and Surgery for the veteran's Navy medical records.  
Attempts to locate these records were unsuccessful.  Many of 
the veteran's service medical records appear to have been 
permanently lost.  

The Board is of course aware of the decision of Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999), which held that a 
single request for pertinent service medical records does not 
fulfill the duty to assist and that inherent in the duty to 
assist is a requirement to notify the veteran if VA is unable 
to obtain pertinent service medical records so that the 
veteran may know the basis for the denial of his claim; may 
independently attempt to obtain service medical records; and 
may submit alternative evidence. 

In this case, the record reflects the RO's multiple attempts 
to obtain the veteran's service medical records.  Moreover, 
the service medical records which are available do establish 
that he participated in Operations Crossroads during service.  
The veteran does not contend that he actually had the claimed 
disabilities during service and the service medical records 
would therefore shed no light on that aspect of his claim.  
Cf. Brock v. Brown, 10 Vet. App. 155, 161-2 (1997).

Notwithstanding the above, the United States Court of Appeals 
for Veterans Claims (the Court) has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant.  Russo v. Brown, 9 Vet. 
App. 46 (1996).

Relevant Law and Regulations

Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  Service connection 
may also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

For certain chronic disorders, such as cardiovascular disease 
and peptic ulcer disease, service connection may be granted 
on a presumptive basis if the disease is manifested to a 
compensable degree within one year following discharge. 
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Service connection - radiation exposure

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d) (1999).  Second, "radiogenic diseases" may be 
service connected pursuant to 38 C.F.R. § 3.311 (1999).  
Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 
3.309(b)(i), (ii).  

The term "onsite participation" is specifically defined as: 
a) presence at a test site, or performance of official 
military duties in connection with ships, aircraft, or other 
equipment used in direct support of a nuclear test during the 
official operational period of an atmospheric nuclear test, 
b) presence at the test site or other test staging area to 
perform official military duties in connection with 
completion of projects related to the nuclear test including 
decontamination of equipment used during the nuclear test 
during the six month period following the official 
operational period of an atmospheric nuclear test, c) service 
as a member of the garrison or maintenance forces on Eniwetok 
during the periods June 21, 1951, through July 1, 1952; 
August 7, 1956, through August 7, 1957, or November 1, 1958, 
though April 30, 1959, d) assignment to official military 
duties at Naval Shipyards involving the decontamination of 
ships that participated in Operation Crossroads.  38 C.F.R. 
§ 3.309(d)(iv).  For tests conducted by the United States, 
the term "operational period" includes participation in 
Operation Crossroads for the period July 1, 1946 through May 
20, 1948.

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure.  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  "Radiogenic disease" is defined as a disease 
that may be induced by ionizing radiation, and specifically 
includes the following: thyroid cancer, breast cancer, bone 
cancer, liver cancer, skin cancer, esophageal cancer, stomach 
cancer, colon cancer, pancreatic cancer, kidney cancer, 
urinary bladder cancer, salivary gland cancer, multiple 
myeloma, posterior subcapsular cataracts, non-malignant 
thyroid nodular disease, ovarian cancer, parathyroid adenoma, 
tumors of the brain and central nervous system, cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-
(xxiv) (1999).  Section 3.311(b)(5) requires that bone cancer 
become manifest within 30 years after exposure, and that 
prostate cancer become manifest 5 years or more after 
exposure. 38 C.F.R. § 3.311(b)(5).

Service-connection - well-grounded claims

The threshold question with regard to a claim for service 
connection is whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107.  In order for a claim to be well 
grounded, there must be competent evidence of (1) a current 
disability (a medical diagnosis);  (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and  (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Factual Background

As noted above, many of the veteran's service medical records 
appear to have been lost.  Included among the service medical 
records that are presently associated with the claims folder 
is a report of medical history dated at discharge in October 
1947.  In the report, an examiner noted that the veteran had 
required neither hospitalization nor treatment, and that he 
was physically qualified for discharge.  The examiner further 
noted that the veteran had participated in Operations 
Crossroads during service.

There are no pertinent medical records covering several 
decades after service.  In August 1984, the veteran filed a 
claim of entitlement to service connection for a right 
cerebellar infarction, a nervous disorder, and headaches.  He 
contended that these conditions were the result of exposure 
to radiation he experienced while serving on the USS Saidor 
during Operation Crossroads.  In support of his claim, he 
submitted a VA Discharge Summary dated in April 1984 showing 
treatment for a right cerebellar infarction, depression, and 
hypertension.

In a signed statement submitted in November 1984, the veteran 
reported that the USS Saidor was the official photographer 
ship for Operation Crossroads and was also the closest ship 
to ground zero during each explosion, although the veteran 
acknowledged that he did not know the precise distance 
between the ship and ground zero.  He further reported that 
he was on the flight deck during these tests and that the 
ship had to retreat several times because of heat in the 
area.  The veteran indicated that on one occasions he and 
another soldier were painting the side of the ship soon after 
an underwater explosion.  He stated that they were 
immediately stripped of they clothes when they returned 
because they were "highly radioactive."

In November 1984, the RO sent a letter to the Office of the 
Chief of Naval Operations requesting that the department 
confirm the veteran's presence at Operation Crossroads and 
the recorded level of his radiation exposure.  In a response 
letter received in December 1984, the Office of the Chief 
confirmed that the veteran served as a Seaman Apprentice 
aboard the USS Saidor during Operation Crossroads in 1946.  A 
search of Crossroads dosimetry data as well as the veteran's 
medical record reportedly revealed no record of radiation 
exposure.  Because film badges were apparently not issued to 
the veteran during Operation Crossroads, a calculated 
radiation exposure based on a scientific dose reconstruction 
was assigned.  This calculated exposure of 0.100 rem gamma 
reportedly covered the period of July 1, 1946 through January 
28, 1947.  The calculation was noted to take into account 
radiation exposure levels experienced while serving aboard 
the USS Saidor as well as the contribution of low-level 
radiation from the lagoon water.

The Office of Chief of Naval Operations also submitted a 
document issued in August 1984 entitled History of USS Saidor 
(CVE-117) During Operation Crossroads (1946).  This document 
describes the history of the USS Saidor from its arrival in 
Bikini Lagoon in May 1946 through its decontamination at Sand 
Diego Naval Shipyard in January 1947.  The USS Saidor was 
designated as the photographic ship for the operation and 
participated in tests entitled Able (air detonation) and 
Baker (shallow underwater detonation).  Compared to other 
tests, exposure for Crossroads was determined to be 
relatively low, with approximately 99 percent of all record 
radiation exposures ranging from zero to 0.5 rem gamma.  The 
highest recorded cumulative radiation exposure recorded for 
any individual at Crossroads was 3.72 rem gamma.  This 
exposure was reported to be within the present national 
occupational radiation exposure standards, which permitted 
5.0 rem gamma per year.

In a January 1985 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for a 
right cerebellar infarction, a nervous disorder, and 
headaches.  The RO determined that it could not be reasonably 
concluded that the veteran's disabilities were secondary to 
his level of radiation exposure.

A VA Discharge Summary dated in January 1985 shows that the 
veteran was hospitalized for treatment of depression.  Upon 
discharge, he was diagnosed with adjustment disorder with 
depression, a borderline personality, arteriosclerotic 
cardiovascular disease with hypertension status post a left 
cerebrovascular accident, lingular pneumonia, and erythema 
annulare centrifugum.

In February 1995, the veteran was hospitalized with 
complaints of chest pains and shortness of breath.  The VA 
physician noted a history of hypertension, 
hypercholesterolemia, status post CVA (cerebrovascular 
accident) in 1991, peripheral vascular disease, and peptic 
ulcer disease.  Upon discharge, he was diagnosed with 
coronary artery disease and unstable angina, hypertension, 
carotid artery disease (status post CVA in 1991), and peptic 
ulcer disease (status post Billroth II gastrectomy).

In April 1995, the veteran filed a claim of entitlement to 
service connection for conditions of the stomach, liver, 
pancreas, gallbladder, lungs, heart, and hypertension.  He 
contended that these disabilities were all related to 
radiation exposure during Operation Crossroads in 1946.  He 
also filed a claim of entitlement to service connection for a 
"left ear drum."  In support of his claims, he submitted a 
copy of the August 1984 document entitled History of USS 
Saidor (CVE-117) During Operation Crossroads (1946).  

In April 1995, the veteran was again hospitalized with 
complaints of recurring chest pain.  He also reported a 
history of transient left arm and left leg weakness lasting 
for two hours at a time.  The May 1995 VA discharge summary 
reflects that the veteran was diagnosed with unstable angina, 
coronary artery disease, hypertension, a history of 
pancreatitis, peptic ulcer disease, BPH (benign prostatic 
hypertrophy), and CVA.

In a statement submitted in June 1996, the veteran reported 
that he fell overboard on one occasion while serving aboard 
the USS Saidor, resulting in an overdose of radiation.  He 
further reported that he was forced to strip to his bare skin 
at that time and to take four or five showers in order to 
wash it off.  He indicated that his son was born very badly 
deformed and that his son eventually went blind and became 
paralyzed before his death at 16 years of age.  The veteran 
contended that his son's condition was proof of his in-
service exposure to radiation.  The veteran also reported 
that during service he went to sick bay on several occasions 
for treatment of his left ear, and that he has now lost all 
of his hearing in his left ear.

Analysis

In light of the similar factual circumstances underlying the 
veteran's claims of entitlement to service connection for 
conditions of the liver, stomach, pancreas, gallbladder, 
lungs, and heart (with hypertension), the Board will combine 
its analysis of these claims into one discussion.  
Specifically, the Board will first address the potential 
application of presumptive service connection for radiation-
exposed veterans pursuant to 38 C.F.R. § 3.309(d).  The Board 
will then address the relevance of the "radiogenic 
diseases" provisions of 38 C.F.R. § 3.311.  Lastly, the 
Board will discuss whether service connection has been 
established by way of proof of actual direct causation under 
38 C.F.R. § 3.303(d).  See Combee, 34 F.3d at 1043-1044.

The Board will then separately discuss the veteran's claim of 
entitlement to service connection for hearing loss in the 
left ear, claimed as a condition of the left eardrum.

Entitlement to service connection for conditions of the 
liver, stomach, pancreas, gallbladder, lungs, and heart (with 
hypertension).

As noted above, in order for a claim to be well grounded, 
there must be competent evidence of (1) a current disability 
(a medical diagnosis), (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
(3) a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza, 7 Vet. App. 
at 506.

It must first be shown, therefore, that there is medical 
evidence of a current, pertinent disability.  The second 
requirement for a well-grounded claim under Caluza is 
evidence of a disease or injury in service.  For direct 
service connection, there must be medical evidence of a link 
between the two.  This must be established by competent 
medical evidence.  See Layno v. Brown, 6 Vet. App. 465, 4709 
(1994) and cases cited therein.

Presumptive service connection - radiation exposure

The record reflects that the veteran served as a Seaman 
Apprentice aboard the USS Saidor during its participation in 
Operation Crossroads from July 1, 1946 through January 28, 
1947.  Thus, the Board finds that the veteran is considered a 
"radiation exposed veteran" as defined by the provisions of 
38 C.F.R. § 3.309(d)(3).

However, status as a radiation-exposed veteran is not 
sufficient, by itself, to warrant presumptive service 
connection under the provisions of 38 C.F.R. § 3.309.  
Rather, in order to warrant such a presumption, the veteran 
must be diagnosed with one of the presumptive diseases 
specifically listed under 38 C.F.R. § 3.309(d)(2).  In this 
case, the veteran has submitted competent medical evidence 
showing diagnoses of coronary artery disease and 
hypertension, peptic ulcer disease, and a history of 
pancreatitis.  None of these diseases are specified as one of 
the disabilities presumed to be related to exposure to 
radiation pursuant to 38 C.F.R. §§ 3.307 and 3.309.  
Accordingly, service connection for these diseases, claimed 
as a stomach condition, a pancreatic condition, and a heart 
condition with hypertension, cannot be granted on a 
presumptive basis.

Furthermore, although the veteran is also seeking service 
connection for conditions of the lungs, gallbladder, and 
liver, the Board notes that there is no competent medical 
evidence of record of any diagnoses related to these claimed 
conditions.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) [in order for a claim to be well grounded, there must 
be a current disability which is related to an injury or 
disease which was present during service.]  Thus, the Board 
can find no basis for applying the presumptive provisions of 
38 C.F.R. § 3.309.

In short, the disorders granted presumptive service 
connection under 38 C.F.R. § 3.309(d) for radiation exposure 
are specified with precision, and the disorder for which 
service connection is sought must be specified at 38 C.F.R. § 
3.309(d) in order to enjoy the presumption of service 
incurrence thereunder.  Because the veteran's claimed 
disabilities are not included among the diseases specified at 
38 C.F.R. § 3.309(d), the Board finds that the veteran's 
claims as evaluated under the regulations governing 
presumptive service connection based on radiation exposure 
are not well-grounded.

Radiogenic diseases under 38 C.F.R. § 3.311

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure for 
handling claims brought by radiation exposed veterans or 
their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 
(Fed. Cir. 1997).  Section 3.311 essentially states that, in 
all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is 
contended that the disease resulted from radiation exposure, 
a dose assessment will be made.

As noted above, the veteran has been diagnosed with coronary 
artery disease and hypertension, peptic ulcer disease, and a 
history of pancreatitis.  These diseases are not among the 
radiogenic diseases specified in section 3.311(b)(2).  
Because the Board can find no other competent medical 
evidence demonstrating that the veteran was ever diagnosed 
with one of the radiogenic diseases listed in 3.311(b)(2), 
the Board finds that the veteran's claims as evaluated under 
the regulations governing service connection for radiogenic 
diseases are not well-grounded. 

Direct service connection

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
regulations governing presumptive service connection for 
radiation exposure do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee, 34 F.3d at 1043-1044.  Accordingly, the 
Board will proceed to evaluate the veteran's claim under the 
regulations governing direct service connection.

To reiterate, in order for a claim to be well grounded, there 
must be competent evidence of (1) a current disability (a 
medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); (3) a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).

With respect to his claims of entitlement to service 
connection for a stomach condition, a heart condition with 
hypertension, and a pancreatic condition, the Board finds 
that the veteran has satisfied the first element of Caluza, 
medical evidence of a current disability.  This conclusion is 
based upon VA discharge summaries dated between February 1995 
and May 1995, which indicate diagnoses of coronary artery 
disease with hypertension, peptic ulcer disease, and a 
history of pancreatitis.

The Board further finds that the veteran has not satisfied 
the second element of Caluza, incurrence in service.  Absent 
the statutory presumption of radiation exposure, there is no 
competent evidence of significant radiation exposure.  
In determining whether a claim is well grounded, a claimant's 
evidentiary assertions are presumed true unless inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  Although the veteran's statements that 
he fell into the lagoon are presumed to be credible, he is 
not competent to determine the radiation dosage therefrom.  

The Board also finds that the veteran has failed to satisfy 
the third element of Caluza, as there is no competent medical 
evidence of record of a nexus between veteran's exposure to 
radiation and his claimed disabilities, including coronary 
artery disease, hypertension, peptic ulcer disease, and 
pancreatis.  Although the veteran may believe that such a 
relationship exists, as a lay person, he is not considered 
competent to provide medical nexus evidence so as to render 
his claims well grounded.  Espiritu, 2 Vet. App. at 495; 
Grottveit, 5 Vet. App. at 93.  This includes the veteran's 
contention that because his son was born with a birth defect, 
this is proof that he, the veteran, was exposed to radiation.

Furthermore, the first evidence of coronary artery disease, 
hypertension, and peptic ulcer disease does not appear in the 
record until many years after discharge from service.  Thus, 
the Board finds the presumptive provisions of 38 C.F.R. 
§ 3.309(a) regarding chronic diseases are not for application 
in this case.

With respect to his claims of entitlement to service 
connection for conditions of the lungs, gallbladder, and 
liver, the Board finds that the veteran has failed to satisfy 
both the first and third elements of Caluza, as there is no 
competent medical evidence of record demonstrating current 
diagnoses related to these claimed conditions, no evidence of 
in-service incurrence, and no competent medical evidence 
demonstrating a nexus between these claimed disabilities and 
service.  

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer, 3 Vet. App. at 
225, the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  In 
Rabideau, 2 Vet. App. at 143, the Court held that the failure 
to demonstrate that a disability is currently manifested 
constitutes failure to present a plausible or well-grounded 
claim.

In short, the Board finds that there is no competent medical 
evidence of current diagnoses related to his claimed 
conditions of the liver, gallbladder, or lungs.  The Board 
further finds that there is no competent medical evidence of 
a nexus between his in-service exposure to radiation and his 
claimed disabilities, including his coronary artery disease 
with hypertension, peptic ulcer disease, or pancreatitis 
(claimed as conditions of the heart, stomach, and pancreas).  
See Caluza, 7 Vet. App. at 506 (1995).  The Court has held 
that in the absence of a causal link to service, a claim is 
not well grounded.  See Chelte v. Brown, 10 Vet. App. 268 
(1997).  Therefore, the Board finds that he has not submitted 
well-grounded claims of entitlement to service connection 
pursuant to 38 U.S.C.A. § 5107(a).  Thus, his claims are 
denied.

Entitlement to service connection for hearing loss in the 
left ear, claimed as a condition of the left eardrum.

The veteran is also seeking entitlement to service connection 
for hearing loss in the left ear, claimed as a condition of 
the left eardrum.  As an initial matter, the Board notes that 
it is unclear from the record whether the veteran is 
contending that his left ear hearing loss is also related to 
his radiation exposure in service, or whether he is 
contending that his hearing loss is related to some other 
injury or disease incurred in service. 

Pertinent regulations provide that service connection for 
impaired hearing shall only be established when hearing 
status as determined by audiometric testing meets pure tone 
and speech recognition criteria.  Audiometric testing 
measures threshold hearing levels (in decibels) over a range 
of frequencies (in Hertz).  See, in general, Hensley v. 
Brown, 5 Vet. App. 155, 158 (1993).  The determination of 
whether a veteran has a disability based on hearing loss is 
governed by 38 C.F.R. § 3.385 (1999).  For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).

In this case, there is no competent medical evidence of a 
left ear hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  While the veteran is competent to report symptoms 
such as difficulty with his hearing, he is not competent to 
provide a medical diagnosis of a left ear hearing loss 
disability as defined by 38 C.F.R. § 3.385.  See Espiritu, 2 
Vet. App. at 495; Grottveit, 5 Vet. App. at 93.

Thus, the veteran's claim fails on the basis of the lack of a 
diagnosis of a current disability.  See Rabideau, supra.

To the extent that the veteran is contending that his left 
ear hearing loss is related to radiation exposure in service, 
the Board reiterates its analysis above with respect to the 
claimed conditions of the lungs, gallbladder, and liver.  The 
Board can find no basis for applying the presumptive 
provisions of 38 C.F.R. § 3.309 or the radiogenic diseases 
provisions of 38 C.F.R. § 3.311, as there is no evidence of 
record demonstrating that his claimed left ear hearing loss 
is related to any of the diseases specified in these 
sections.  

Furthermore, to the extent that the veteran is claiming that 
his left ear hearing loss is related to some other incident 
of service, see Combee, although the veteran has reported 
that he was treated for his left ear while on board the USS 
Saidor, he has submitted no competent medical evidence of a 
current left ear hearing loss disability and no competent 
medical evidence of a nexus between that claimed disability 
and service.  See Caluza, 7 Vet. App. at 506.  

In summary, the Board finds that there is no competent 
medical evidence of a current hearing loss disability in the 
left ear, and no competent medical evidence of a nexus 
between his claimed hearing loss disability and service, 
including exposure to radiation in service.  

For the reasons and bases expressed above, the Board finds 
that the veteran has not submitted a well-grounded claim of 
entitlement to service connection pursuant to 38 U.S.C.A. 
§ 5107(a).  Thus, his claim is denied.

Additional Matter

When a claim is not well grounded, the VA does not have a 
duty to assist the veteran in the development of facts 
pertaining to his claim.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  However, the VA may be obligated to advise 
the veteran of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the VA has 
previously advised the veteran of the evidence needed to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).

In this case, the Board is not on notice of the existence of 
any other possible evidence that exists that, if true, would 
make the veteran's claims of entitlement to service 
connection plausible.  This decision serves to inform the 
veteran of the kind of evidence that would be needed to make 
his claims well grounded.



ORDER

Well-grounded claims not having been submitted, the veteran's 
claims of entitlement to service connection for conditions of 
the liver, stomach, pancreas, gallbladder, heart (with 
hypertension), and lungs, claimed as due to exposure to 
ionizing radiation, is denied.

A well-grounded claim not having been submitted, the 
veteran's claim of entitlement to service connection for 
hearing loss of the left ear, claimed as a condition of the 
left eardrum, is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

